Name: Commission Regulation (EEC) No 75/84 of 12 January 1984 amending Regulation (EEC) No 3406/83 on delivery of common wheat as food aid to the Kingdom of Lesotho
 Type: Regulation
 Subject Matter: plant product;  cooperation policy;  economic conditions
 Date Published: nan

 13 . 1 . 84 Official Journal of the European Communities No L 10/37 COMMISSION REGULATION (EEC) No 75/84 of 12 January 1984 amending Regulation (EEC) No 3406/83 on delivery of common wheat as food aid to the Kingdom of Lesotho HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3406/83 is hereby amended as follows : 1 . Article 2 (4) is replaced by the following : '4 . The tenderer shall undertake to ship in vessels listed in the larger classes in recognized classification registers and attested by a competent body as meeting hygiene requirements.' 2 . In Annex I, point 15 is replaced by the following : ' 15 ! Shipment period : 1 to 29 February 1984'. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1 451 /82 Having regard to Council Regulation (EEC) No 2750/75 of 29 October 1975 fixing criteria for the mobilization of cereals intended as food aid (3), as last amended by Regulation (EEC) No 3331 /82 (4), and in particular Article 6 thereof, Whereas Commission Regulation (EEC) No 3406/83 (*) issued an invitation to tender for the delivery of 6 000 tonnes of common wheat to Lesotho under the 1983 food-aid programme whereas Lesotho cannot take delivery of the goods until the middle of March 1984 ; whereas, in order to ensure that the goods reach their destination in the best possible condition , it is necessary to postpone the shipment - period to 1 to 29 February 1984 and to specify the requirements concerning transport by sea ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Article 2 The additional costs arising from application of this Regulation shall , subject to the presentation of the supporting documents and the Commission 's approval , be borne by the intervention agency responsible for payment. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the Euro ­ pean Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 12 January 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ . No L 164, 14 . 6 . 1982, p. 1 . ( 3) OJ No L 281 , 1 . 11 . 1975, p . 89 . (4) OJ No L 352, 14 . 12 . 1982, p . 1 . O OJ No L 337, 2 . 12 . 1983 , p . 28 .